Citation Nr: 1308497	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-44 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 as an individual with covered birth defects other than spina bifida, as defined by 38 U.S.C.A. § 1812.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1970 to November 1973, to include a tour of duty in Vietnam.  The appellant is the Veteran's biological child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.


FINDING OF FACT

The appellant's mother did not serve on active duty with service in, or visitation to, the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. Chapter 18 as an individual with covered birth defects other than spina bifida have not been met.  38 U.S.C.A. §§ 1815 (West 2002); 38 C.F.R. § 3.815 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

However, the notice and assistance provisions are applicable to the type of claim at hand, which is not found in Chapter 51.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the Veteran Claims Assistance Act of 2000 (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)). 

In any case, the RO did provide the appellant with notice of the elements of his claim, as well as the relative responsibilities of VA and the claimant in obtaining relevant evidence and information, in a June 2009 letter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Analysis

The appellant has very specifically and clearly stated on numerous occasions that he is not seeking benefits under 38 U.S.C.A. § 1805 based on a diagnosis of spina bifida.  Accordingly, the issue at hand is limited to his eligibility for benefits based on the presence of other covered birth defects under 38 U.S.C.A. § 1815.

To qualify for a monthly allowance on the basis of a covered birth defect other than spina bifida, the claimant must show that the Vietnam veteran who was exposed to herbicides is the mother of the child. 38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  The appellant does not contend, and the evidence does not show, that his mother had active military service involving service in Vietnam, or setting foot in Vietnam, during the Vietnam Era.  Rather, the appellant seeks VA monetary benefits through his father's Vietnam service.  Unfortunately, to be eligible for a covered birth defect other than spina bifida pursuant to 38 U.S.C.A. § 1815 and 38 C.F.R. § 3.815, the appellant's mother must have had the applicable Vietnam service.  As no such service is demonstrated, the claim must be denied.

The appellant acknowledged this on his substantive appeal, received in November 2010.  He agreed that the applicable law and regulations had not been incorrectly applied.  Instead, he challenges the governing statute and regulation as unfair and discriminatory.  

However, consideration of this challenge is beyond the scope of the Board's jurisdiction.  The Board is bound by the regulations, directives of the Secretary, and legal precedent.  38 U.S.C.A. § 7104.  The benefits which are administered under that structure are authorized by Congress, not VA.  The Board is bound by the limits imposed by Congress.  Here, Congress expressly determined that a child born with certain birth defects other than spina bifida may receive benefits only if his or her biological mother was a Vietnam veteran.  See 38 U.S.C. § 1811.  As such, Congress has spoken to the precise question at issue, and that is the end of the matter.  Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984).

While the Board is highly sympathetic to the appellant's situation, the benefit sought simply cannot be granted under current law.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1815 as an individual with covered birth defects other than spina bifida, as defined by 38 U.S.C.A. § 1812.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


